               Case 20-10850-EPK        Doc 36     Filed 04/08/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION


In re:
      Ruben Del Valle                                       Case No: 20-10850-EPK
      SS#:- 3663                                            Chapter 13
      Rosalie Del Valle
      SS#:- 2339
             Debtor.
______________________________/


                    Debtor’s Motion to Pay Interest on Department of the
                     Treasury-Internal Revenue Service Priority Claim


        The Debtor, Ruben Del Valle & Rosalie Del Valle, by and through the undersigned
attorney, files this Motion to Pay Interest on Department of the Treasury-Internal Revenue
Service Priority Claim and states:

    1. The Department of the Treasury-Internal Revenue Service is owed a priority tax claim as
    set forth in Claim #25. The Department of the Treasury-Internal Revenue Service takes the
    legal position that interest accrues on said amount over the Chapter 13 Plan period and that
    the accrued interest is non-dischargeable.

    2. The accrual of said non-dischargeable interest severely hampers the Debtor’s ability to
    effectually reorganize and jeopardizes his fresh start. Thus, the Debtor seeks to pay the
    Department of the Treasury/IRS 5% interest on the priority claim amount as set forth in
    Claim #25 (or any future amendments thereto) through the Chapter 13 Plan.

    3. The undersigned counsel requests attorney fees/costs of $525.00 as a result of filing this
    motion.


       WHEREFORE, the debtor respectfully requests that this Court enter and Order: (1)
allowing the Debtor to pay the Department of the Treasury/IRS 5% interest on any priority claim
amount in Claim #25 through any Chapter 13 Plan (including amended or modified plans); (2)
approving $525.00 in attorney’s fees/costs; and (3) such other and further relief as the Court may
deem just and proper.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and that I am in compliance with the additional qualifications to
practice in this Court as set forth in Local Rule 2090-1(A).
              Case 20-10850-EPK         Doc 36    Filed 04/08/20     Page 2 of 2




        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to
Robin Weiner, Trustee, PO Box 559007, Ft. Lauderdale, FL 33355 and Office of the U.S.
Trustee, 51 S.W. First Ave., Ste 1204, Miami, FL. 33130, The Department of the Treasury-
Internal Revenue Service P.O. Box 7346, Philadelphia, PA. 19107-7346; William Barr, Attorney
General of the United States: 950 Pennsylvania Ave., NW, Room 4400, Washington D.C. 20530;
Benjamin G. Greenberg, United States Attorney, Southern District of Florida: 99 NE 4th St. Miami,
FL. 33132; Special Assistant United States Attorney, Associate Area Counsel (SBSE) Ft.
Lauderdale, 1000 South Pine Island Road, Ste 300, Plantation, FL. 33324; Civil Process Clerk-
Attorney General of the United States-Southern District of Florida, 99 NE 4 St Miami, FL.
33132; and all creditors on the attached creditor matrix this 8th day of April 2020.

                                                    /s/ Sean I. Koplow
                                                    SEAN I. KOPLOW, P.A.
                                                    8461 Lake Worth Rd, #204
                                                    Lake Worth, FL 33467
                                                    Tel (561)642-3000
                                                    Fax (561)965-4966
                                                    FL Bar No. 0463205
